Exhibit 99.2 TITAN TRADING ANALYTICS INC. Unit 120, 4445 Calgary Trail, Edmonton, Alberta, T6H 5R7 Telephone: (780) 438-1239 Fax: (780) 438-1249 TSX Venture Trading Symbol: TTA NASD OTCBB Trading Symbol: TITAF Titan Trading Analytics Inc. Proposes to Extend Expiry Date of Outstanding Warrants EDMONTON, ALBERTA - (February 19, 2010) – Titan Trading Analytics Inc. (TSX VENTURE: TTA) (OTCBB: TITAF) (“Titan” or the “Corporation”) is pleased to announce its intention to extend the expiry date of certain of its outstanding common share purchase warrants.In 2008, the Corporation issued 1,000,000 warrants with an exercise price of $0.35 per common share and expiring on March 6, 2010.The Corporation is proposing to extend the expiry date of such warrants until March 6, 2011.For further information on the original issuance of the warrants, please refer to the press releases of Titan dated February 20, 2008 and March 6, 2008 filed on SEDAR at www.sedar.com. The extension of the expiry dates of the warrants is subject to review and acceptance by the TSX Venture Exchange. FOR FURTHER INFORMATION PLEASE CONTACT: Titan Trading Analytics Inc. Kenneth
